DETAILED ACTION
Status of Claims
	Claims 1-2, 4, 6-9, 12-13, 15 and 47-53 are pending.
	Claims 3, 5, 10-11 and 16-46 are cancelled.
	Claims 12-13 and 15 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 
Status of Objections and Rejections
	All grounds of rejection from the previous Office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 August 2022 was filed with the mailing date of the request for continued examination on 15 August 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422) in view of Deore et al. (“Potential-induced enantioselective uptake of amino acid into molecularly imprinted overoxidized polypyrrole”, Anal. Chem., 2000, 72, 3989-3994). 
Regarding claim 1, Lewenstam discloses a method for forming a reference electrode (abstract) (= a method for constructing a solid-state reference electrode), said method comprising:
Electropolymerizing (page 3 line 31 – page 4 line 2) in a solution including a monomer of a conducting polymer (e.g. polypyrrole, page 3 lines 16-21) onto a gold rod (page 6 lines 17-22) using appropriate magnitudes of electrical current and potential either under constant controlled potential or constant current or controlled potential or current, varied with time (page 4 line 12-15) (= immersing a metallic electrode in a solution comprising a monomer precursor and applying a fixed or time-varying electrical potential or current to the electrode, thereby serving to simultaneously electro-polymerize the monomer precursor and electrodeposit a conducting polymer, synthesized from the electro-polymerization of said monomer precursor, onto the said metallic electrode surface); wherein the reference electrode is a solid electrode (abstract) (= wherein the metallic electrode is configured as a solid-state reference electrode having a stable electrode potential), and wherein the conducting polymer includes polypyrrole, polythiophene, etc. (page 3 lines 16-21) (= wherein the conducting polymer comprises at least one of polypyrrole, etc.).  Regarding the claimed “for use in an analyte-selective intracutaneously or subcutaneously implanted electrochemical cell” of the preamble, the phrase is regarded as the intended use of the formed reference electrode and does not limit the claimed method of forming the reference electrode.  Regarding the phrase “having a stable electrode potential when immersed in a physiological fluid”, Lewenstam discloses the claimed method and materials as claimed therefore the reference electrode of Lewenstam has a stable electrode potential when immersed in a physiological fluid or alternatively, Lewenstam necessarily has a stable electrode potential when immersed in a physiological fluid.  While Lewenstam does not specifically address the claim limitation “stable electrode potential when immersed in a physiological fluid”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness and/or a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Lewenstam fails to disclose over-reducing or over-oxidizing the conducting polymer.
In the same or similar field of electrochemically preparing conducting polymers for sensor applications, Deore discloses the production of over-oxidized polypyrrole for its superior capability of recognition.  Deore discloses that although some electrical conductivity is lost when over-oxidizing polypyrrole, the advantages of enhanced recognition and selectivity are highly desired. Deore discloses that polypyrrole has many attractive features for example its use in neutral pH and stability on various substrate materials.  Deore states that polypyrrole undergoes overoxidation at positive potentials and works as a porous electrode coating (p. 3989-3990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising over-oxidizing or over-reducing the conducting polymer because Deore teaches that over-oxidizing polypyrrole for example leads to beneficial properties such as enhanced recognition and selectivity of the polypyrrole.  It would have been obvious to modify the polypyrrole electrode material of Lewenstam by over-oxidizing the polypyrrole to enhance recognition and selectivity.  
Regarding claim 2, Lewenstam discloses a gold rod (page 6 lines 17-22).
Regarding claim 4, Lewenstam discloses said monomer comprising 3,4-ethylenedioxythiophene.  The polymers obtained by polymerization of the monomer of respective compounds (page 5 lines 25-28). 
Regarding claim 6, Lewenstam discloses doping with co-ions (page 2 line 19) and the inclusion of buffers (page 3 lines 7-15) (= wherein said solution contains a counter anion or cation to serve as the charge carrier or dopant within the conducting polymer). 
Regarding claim 9, Lewenstam discloses using appropriate magnitudes of electrical current and potential either under constant controlled potential or constant current or controlled potential or current, varied with time (page 4 line 12-15) (= wherein said fixed or time-varying electrical potential or current is applied using one of amperometry, voltammetry and coulometry).  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422), in view of Deore et al. (2000) and in further view of Martin et al. (US 8,005,526). 
Regarding claims 7-8, Lewenstam and Deore disclose the claimed invention as applied above.  The combination fails to disclose wherein said counter anion or cation are as claimed. 
In the same or similar field of producing an electrode with a conductive polymer coating, Martin discloses producing a bioelectrode device including a reference electrode (Col. 5 lines 47-50), said method comprising providing a conductive substrate (e.g. gold) into a solution comprising a monomer precursor (e.g. EDOT) (Col. 3 lines 15-23, Col. 5 lines 34-38, Col. 7 line 61- Col. 8 line 14, Col. 9 lines 37-52,Col. 12 lines 29-45), carrying out electropolymerization using galvanostatic or potentiostatic current (Col. 12 lines 32-38), and wherein the conducting polymer comprises PEDOT (Col .12 lines 43-44).  Martin discloses wherein the solution contains a dopant including anionic or cationic dopant (Col. 3 lines 15-16, Col. 7 lines 49-51, Col. 12 lines 32-33, and Col. 28 lines 46-50) including phosphate-buffered saline, sulfonic acid, etc. (Col. 9 lines 37-66) dopants including lithium (LiClO4) and Hanks salt solution (e.g. sodium) (Col. 9 lines 37-66). Martin discloses that conductive polymers typically require counter ions for the polymerization and electroconductivity across the electrode-tissue interface and to make the conducting polymers electrically conductive it is necessary to introduce mobile carriers into the double bonds by doping (Col. 9 lines 37-66).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a counter anion or counter cation as claimed because discloses that conductive polymers typically require counter ions for the polymerization and electroconductivity across the electrode-tissue interface and to make the conducting polymers electrically conductive it is necessary to introduce mobile carriers into the double bonds by doping (Col. 9 lines 37-66).  
Claims 47-51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422), in view of Deore et al. (2000) and in further view of Mangold et al. (2001).
Regarding claim 47, the limitations of claim 47 are merely directed towards duplication of parts (e.g. producing a second conducting polymer). The mere duplication of a conducting polymer layer has no patentable significance unless a new and unexpected result is produced. Moreover, the teachings of Mangold are herein cited for disclosing a reference electrode that is formed of conducting polymer bilayers for producing layers with anion- and cation-exchanger properties that exhibit stable open circuit potentials (abstract, Figure 4). Mangold discloses that bilayers of conducting polymers are less sensitive to redox and ion-exchange effects as compared to a single layer of conducting polymer.  Mangold demonstrates that bilayers composed of conducting polymers with different redox potentials and with different ion-exchanger properties have stable open circuit potentials and reference electrode application is possible (p. 345). Mangold discloses that a combination of exchanger in various mediums leads to stable open circuit potentials (Figure 4). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two or more conducting polymer layers because Mangold teaches producing layers with anion- and cation-exchanger properties that exhibit stable open circuit potentials which is advantageous for reference electrodes (abstract).  
Regarding claim 48, Mangold discloses the use of different polymers (p. 345-246).  Further the selection of the same conducting polymer or different conducting polymers is an obvious engineering design choice.  
	Regarding claims 49-50, Lewenstam discloses the use of polyaniline (page 3), PEDOT and polypyrrole (page 3). Selecting multiple conducting polymers would have been obvious in view of the combination of Lewenstam, Deore and Mangold.  
	Regarding claims 51 and 53, Deore discloses over-oxidizing the conducting polymer as described above.  Over-oxidizing an additional conducting polymer would have been obvious in view of the duplication of parts.  It would have been obvious to enhance the recognition and selectivity of either layer of conducting polymer of Mangold.  
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422), in view of Deore et al. (2000), in Mangold et al. (2001) and in further view of Osterbacka et al. (US 2011/0175074).
Regarding claim 52, Lewenstam, Deore and Mangold disclose the claimed invention as applied above.  The combination fails to disclose over-reducing the conducting polymer. 
In the same or similar field of conductive polymers, Osterbacka discloses a process of burning a conductive polymer by either over-oxidizing or over-reducing the polymer by applying a discharge of electric energy through at a level that is high enough to permanently modify the characteristics of the polymer.  Osterbacka teaches that in practice, this means applying a high enough voltage and/or current between at least two of the source, drain, and gate electrodes [0035].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising over-reducing a conducting polymer because Osterbacka teaches that over-reducing and over-oxidizing a conductive polymer have the same or similar effect.  It would have been obvious to simply substitute the over-oxidizing of Deore with the over-reducing of Osterbacka for producing the same or similar predicable result.  

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered.  The remarks on pages 6-7 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  
The remarks on page 8 are directed towards the cited reference Mangold.  The argument states that Mangold does not disclose a stable open circuit as claimed.  The Examiner respectfully disagrees with this analysis.  Reference is made to Figure 4 of Mangold.  The Figure and text associated with the Figure indicate that a combination of different materials (e.g. mixture of anion-exchange and cation-exchanger) leads to stability of the open circuit potential.  Therefore one of ordinary skill in the art would recognize that a combination of materials would provide a stable open circuit.  Mangold further indicates stability by stating “it was demonstrated, that bilayers composed of conducting polymers with anion- and cation- exchanger properties and also different redox potentials exhibit stable open circuit potentials” (Conclusions).  It is further noted that the claimed “stable” is a relative term and does not require a specified range of stability. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795